﻿31.	It is my privilege and pleasure to extend to you, Sir, on behalf of the Indonesian delegation, our most sincere congratulations on your election as President of the twenty-eighth session of the General Assembly. We are all aware of your competence and vast experience in international affairs, and my delegation is fully confident that under your guidance this Assembly will be able to conclude its work successfully.
32.	It is a matter of particular poignancy to me to acclaim the elevation of a distinguished son of Latin America to this high office at a time when turmoil and tragedy have again struck part of the continent he represents. The world has been shocked by the untimely death of President Allende of Chile. While my delegation feels that it should not pass judgement on what is essentially the internal affair of a friendly country, we sincerely hope that the Chilean people may soon see the restoration of national harmony and stability in their country so that they may be enabled to continue efforts to achieve progress, prosperity and social justice.
33.	I should like to avail myself of this opportunity to congratulate the German Democratic Republic and the Federal Republic of Germany on their admission to our Organization. My delegation welcomes their entry into our midst as an event of great significance for the realization of the principle of true universality of membership of the United Nations.
34.	This event also symbolizes the success of the process of normalization of relations in Europe, which we hope will further stimulate efforts towards easing international tensions. My delegation would like to pay a tribute to the far-sighted and courageous statesmanship that has succeeded in putting aside past enmity and distrust and opening the way to a new era of dialogue and peaceful co-operation in Europe.
35.	The admission of the two German States to the United Nations may set an example for other divided countries, if and when the peoples concerned agree to undertake a similar step.
36.	My delegation would, further, like to extend a warm welcome to the Commonwealth of the Bahamas, a sister archipelagic State, on its admission to the United Nations. I am confident that the commitment of the Bahamas to peace and peaceful development on the basis of the principles of the Charter will contribute to the efficacy of our Organization. We look forward to fruitful co-operation with the Bahamas in the United Nations and all its bodies.
37.	My delegation would like to thank the Secretary- General for the excellent report on the work of our Organization. We wish to underline his statement that "an institution works and develops only if there exists among its members the political will to make it work and develop" [A/9001/Add.1, p. 15}. If today we face the sobering reality of the increasing ineffectiveness of the United Nations role in world politics, if the failures of the United
Nations seem to overshadow its achievements, it is time for us to recognize that it is not so much the failures and shortcomings of the Organization itself that are to be blamed as we ourselves, the constituent sovereign States. It is high time that all of us, all the 135 Members of the United Nations, instead of criticizing the Organization and everyone else, exercised the wisdom of introspection and self-criticism.
38.	My delegation wishes to thank the Secretary-General for the reference he has made in the introduction to his report to the importance of the Fourth Conference of Heads of State and Government of Non-Aligned Countries, held in' Algiers on the eve of the present session of the Assembly. No one can deny the contributions of the non-aligned movement towards the reduction of international tensions and the establishment of a more peaceful world.
39.	My delegation is convinced that in the days to come non-alignment will play an even more significant role than it has in the past, as the movement addresses itself, with growing maturity and sense of purpose, to the realistic solution of the great problems faced by all nations.
40.	Like others in this Assembly, Indonesia welcomes the detente. We hope, however, that its blessings will be felt not only in Europe, where the Conference on Security and Co-operation in Europe has started its laudable efforts to end the post-war era of cold-war strife and to organize a new structure of peaceful coexistence and co-operation on the continent; its positive and beneficial influence must spread to other parts of the world also. We hope that detente will usher in a new international climate in which the solution of problems such as the Middle East and Indo-China may become less intractable. We expect that it may accelerate efforts to end the existence of illegal minority regimes and eliminate the remnants of colonialism, eradicate apartheid and racialism and contribute decisively to the success of the Second United Nations Development Decade. We also hope that the atmosphere of detente will not encourage the apparent tendency of big Powers to bypass the United Nations in efforts to find solutions for international problems affecting the entire world community.
41.	On the issue of disarmament, my delegation feels that progress has been painfully slow despite the vital interests that are at stake for all mankind. However, prospects for an abatement of the arms race are not entirely without promise. The recent agreements reached between the United States and the USSR on the limitation of strategic arms, although still limited in scope, deserve our commendation.
42.	The resolution adopted by the General Assembly in 1971 concerning a future world disarmament conference [resolution 2833 (XXVI)) increases our hopes regarding the prospects of general and complete disarmament. My delegation notes with regret, however, that the Special Committee on the World Disarmament Conference, set up under General Assembly resolution 2930 (XXVII), has not been able to start its work because some of the nuclear Powers — whose participation is most important for the success of the Committee's work — are not yet prepared to associate themselves with its activities.
43.	Allow me now to deal briefly with the problem of the Middle East, a problem for which the United Nations has shown profound concern and to which it has devoted —  though as yet in vain — considerable time and effort in the search for a just solution, satisfactory to all parties concerned. My delegation wishes to reaffirm its full support for the just struggle of the Palestinian people to secure their inalienable rights and the efforts of the Arab countries to bring about the withdrawal of Israel from all the territories it is now occupying as a result of the 1967 war.
44.	While we continue to believe that Security Council resolution 242 (1967) remains the realistic basis for a solution of the Middle East problem, new avenues should be explored in order that continued efforts by the Secretary-General and his Special Representative to implement that resolution may have a chance of achieving concrete results. At the same time, my delegation realizes that the search for a solution of the Middle East problem will be enormously facilitated if the big Powers are prepared to co-operate and make their positive contribution.
45.	The past year has witnessed further progress in the process of decolonization. As I have noted, the Commonwealth of the Bahamas has attained independence since we last met, while the Territory of Papua-New Guinea will shortly be self-governing, with full independence to be attained not later than in 1975. Though we may rejoice at these advances, the situation elsewhere, particularly in southern Africa, gives us little reason to expect that the provisions of the Declaration on the Granting of Independence to Colonial Countries and Peoples [resolution 1514 (XV)] will soon be implemented there. On the contrary, we must in candour admit that the resolutions of the General Assembly and the Security Council condemning the racist and colonialist policies of the Portuguese and South African Governments and the illegal Smith regime have remained largely ignored.
46.	Recent events have again demonstrated the stubborn refusal of those regimes to desist from their condemnable policies and practices. Increased repression in the Portuguese-administered Territories of Guinea-Bissau, Cape Verde, Mozambique and Angola, mass reprisals in Rhodesia, dissolution of the territorial integrity of Namibia and the recent killings at Carletonville in South Africa continue to defy the conscience of the world community. The persistent denial to the vast majority of the people in those Territories of their most elementary rights has created a situation fraught with the gravest danger to the peace of the continent and of the world. The United Nations must not slacken its efforts to take effective steps to enable the people of Africa to exercise the right of self-determination and to attain their fundamental rights to independence and human dignity.
47.	While on the subject of the struggle for national independence, allow me to touch briefly on the question of national liberation movements and wars of independence. As a nation born out of a war of independence, Indonesia has supported and will continue to support to the maximum of its capacities all national liberation movements against colonial oppressors everywhere in the world. We must, however, never allow the concept of wars of
liberation to be used as a device to instigate or to perpetuate civil war in an independent and sovereign country or, worse, to sanction with it the interference by foreign Powers in the internal affairs of another country. If we were ever to allow this to happen not only would we violate one of the basic principles of the Charter, that of non-interference, but this might also pose a serious threat to the territorial integrity, national unity and sovereignty of the majority of countries gathered here in this Assembly.
48.	Although a formal end to war has come to Viet-Nam, actual peace still remains elusive. When we consider the recent developments in Viet-Nam it is important for us to be guided by the overriding objective of creating conditions that would make real peace possible in Viet-Nam. As manifested by the Paris agreements the Viet-Namese parties to the conflict, as well as the big Powers involved, have shown a community of interest in accepting the road of peaceful settlement rather than continuing war. In the actual implementation of the accords, however — which has been far from satisfactory — real peace can come about only if the political will on the part of those directly involved is there.
49.	Indonesia's acceptance of membership in the International Commission of Control and Supervision and our formal endorsement of the Paris agreements on Viet-Nam require that we act as impartially as possible in the implementation of the terms of those agreements and in our relations with all parties to the conflict. We cannot, therefore, act in any manner that would appear not to take into account these considerations, or the ongoing process towards finding just and lasting peace in Viet-Nam. To do so would mean prejudging that process and could be interpreted as interference in the internal affairs of others.
50.	The tragic events in Cambodia revolve, in our view, primarily around the question of contending national leaderships, further compounded by foreign interference and conflicting major-Power interests. It is hoped that a peaceful solution to the Khmer problem will be brought about through negotiations among the parties concerned. In
* the final analysis it is for the Khmer people themselves to decide on the leadership they want and the system of government under which they choose to live. Therefore my delegation is of the view that we should not take any action which might prejudge the decision of the Khmer people themselves and might prolong the tragic suffering and loss of life and property in Cambodia.
51.	We welcome the Vientiane Agreement  recently concluded between the Laotian parties. We hope that that agreement will indeed mean an end to the fighting in Laos and that the Laotian people will be able to start rebuilding their country which for so long has been ravaged by war.
52.	The Declaration of the Indian Ocean as a Zone of Peace was adopted by the twenty-sixth session of the General Assembly [resolution 2832 (XXV!}] and in the course of the twenty-seventh session an Ad Hoc Committee on the Indian Ocean, consisting of 15 members, was established to consider the implications of the Declaration
[resolution 2992 (XXVII)}. Given the differences of interests between the many countries, the littoral and hinterland States, the major maritime and naval Powers, the task of the Committee is undoubtedly difficult. As the successful implementation of the Declaration would strengthen the conditions of peace, security and co-operation in this important region of the world, the Ad Hoc Committee deserves our fullest support and co-operation in the discharge of its task.
53.	It is the concern which the countries of South-East Asia have for peace and security in their region that has prompted the Philippines, Thailand, Singapore and Indonesia to support the proposal of Malaysia for the neutralization of South-East Asia. The concept of South-East Asia as a zone of peace, freedom and neutrality, as embodied in the Kuala Lumpur Declaration,  recognizes the legitimate interests of all Powers concerned in the region and the necessity to undertake efforts to harmonize those interests in order to enable the peoples of the region to create conditions for peaceful developments.
54.	It is increasingly obvious that in the very near future international peace and security will be affected by the manner in which the international community faces and solves the intricate problems of the law of the sea. The forthcoming Third United Nations Conference on the Law of the Sea will be burdened with the heavy responsibility of trying to accommodate differences and conflicts of national interests created by outdated rules of the law of the sea or by the existence of legal vacuums. It is hoped that the Conference will be able to create new rules of the law of the sea that will not only guarantee the sound management and equitable distribution of the oceans' wealth but also respect the economic interests, national sovereignty, political unity and territorial integrity of coastal States. To realize those expectations it is imperative that in formulating new rules of the law of the sea the Conference should take due regard of the vital and just interests of Member States deriving from their special geographical circumstances. A realistic and pragmatic approach in dealing with the complex problems of the law of the sea is very much needed. Any new rules of the law of the sea will surely lack effectiveness if they do not take into account the physical, economic and political realities faced by Member States.
55.	Our preoccupation with the problems I have just mentioned should not prevent us from giving our urgent attention also to a range of other equally important and fundamental problems in the economic, social and humanitarian fields, which may perhaps require even greater concentration and intensity of efforts. The population explosion, mass poverty, the growing threat of world famine, the destruction of human ecology are in my view some of the major issues which will determine man's very capacity to survive in the decades to come.
56.	The food crisis that is at present being faced by the world as the result of grain shortages everywhere is becoming an acute problem not only for the developing countries, where food shortages caused by floods, droughts and crop failures are already chronic phenomena, but also for the rich and developed countries. Unless the international community gives this problem the attention commensurate with the seriousness of its implications the world may soon be faced by an unprecedented challenge to its very peace and security.
57.	Another problem that has lately assumed alarming proportions, affecting nations in all regions of the world, is that of narcotics and illegal drug trafficking, especially in connexion with the youth of the world. The widespread use of drugs among young people and the related question of juvenile delinquency clearly strike at the very roots of our common efforts at nation-building. Let us therefore join hands in a common cause to eradicate this scourge and lend our full co-operation to all international agencies concerned with the problem.
58.	The question of external development assistance and private foreign investments also deserves our thoughtful security. It is undeniably true that the economic development of a nation should remain the primary responsibility of that nation itself and that co-operation with outside interests should respect the principles of national sovereignty, including permanent sovereignty over natural resources. It has also become clear, however, that foreign assistance and investment, in the form of transfer of capital, technology and modern skills from the developed to the developing countries, if handled properly and with the necessary safeguards, can be useful in accelerating the process of national development. For such external assistance and investment to remain effective and to the mutual benefit of all concerned, we must see to it that such assistance only supplements, and in no way supplants, the national effort. Furthermore, the foreign investor must be able to reconcile his interests with the national development goals of the host country.
59.	Closely related to the question of foreign investment is the emergence of multinational or transnational corporations as a new dynamic factor in the world economy which poses a dilemma to most developing countries. The relevance here seems to be that their size, flexibility and financial capacities often place multinational corporations in too powerful a bargaining position vis-à-vis the developing country, thus posing a real threat to its national sovereignty. Here again the problem is not simply one of outright rejection but rather of the need for world-wide regulation of rights and responsibilities for the common benefit and justice for all concerned. We look forward to the results of the deliberations of the United Nations Group of Eminent Persons to Study the Impact of Multinational Corporations on Development and on International Relations.
60.	Another development which I should like to mention is the growing trend towards larger economic groupings among the developed countries and the concentration of trading strength in a number of agglomerations of economic power. While we can understand the advantages of such greater economic integration, we are equally concerned about the adverse repercussions it might have on the interests of developing countries. Whether or not such groupings and agglomerations will prove on balance to be "trade creating" rather than "trade diverting" will depend on the interplay of various factors, the net impact of which is difficult to predict.
7
61.	As a response to that development, countries in the developing world, joined together into regional or sub- regional groupings, have taken steps to cope with its negative aspects. In South-East Asia the Association of South-East Asian Nations [ASEAN] has initially formed associations of producers of primary products to maintain its competitive position in world markets and has lately gone further in strengthening economic interdependence in two directions.
62.	First, ASEAN has taken preparatory steps towards the creation of its own regional market. Studies have been undertaken on a number of projects with a view to rationalizing investment decisions within the regional market formed by the member countries. This is a beginning of a common industrialization programme which can be initiated in the region.
63.	Secondly, since June of last year ASEAN has established and institutionalized a dialogue on a continuing basis with the European Economic Community. That marked a significant step forward for ASEAN because it was the beginning of the forging of a common position in negotiations with a major trading partner. The Association is of necessity outward-looking by virtue of the economic and social structures of the member countries and, their geographical location. It intends to keep an open mind in maintaining and improving its relations with centres of economic power, but it rejects schemes which would make South-East Asia nothing more than a mere producer and supplier of raw materials operating under conditions of distorted power relationships with the industrialized countries and of continued singular decline in its terms of trade with them.
64.	Other recent developments in the economic and monetary fields continue to give us cause for deep concern. The recurrent international monetary crisis indicates that the world economy is still faced with considerable uncertainties which badly affect, in particular, the development efforts of the developing countries. These crises have caused further deterioration in the already precarious position of the developing countries. Despite determined efforts to improve their lot, we continue to witness the ever widening prosperity and welfare gap between the developed and the developing countries.
65.	The United Nations proclaimed the 1970s to be the Second Development Decade, and the International Development Strategy [resolution 2626 (XXV)J was adopted to guide the nations of the world in co-operating in their development efforts. Yet an over-all view of the performance over the first two years of the Strategy clearly indicates that we are nowhere nearer our goal of creating conditions of peaceful well-being that would ensure a standard of living compatible with human dignity for the larger part of mankind living in the developing countries.
66.	The key targets of the Strategy, crucial to its goals and objectives, have not been realized. This has led the Committee for Development Planning to conclude that the International Development Strategy remains much more a wish than a policy.
67.	It is, however, enlightening to note the growing awareness that continuing inequalities in the international distribution of wealth are morally unacceptable and materially incompatible with world peace and security. The problem which has now assumed urgent relevance is how to evolve the right relationship between developed and developing countries, conducive to the progressive elimination of these inequalities through a more rapid development in the developing countries.
68.	It is in the context of evolving such a new international relationship that we have to view the practical significance of two important and interrelated negotiations, namely, the multilateral trade negotiations and the negotiations on international monetary reform. The results of these two negotiations should, in our view, be assessed on the basis of their respective contributions to the building of a better and more equal pattern of international distribution of wealth and to the acceleration of the development process in the developing world.
69.	The multilateral trade negotiations will be conducted within the basic framework of the Tokyo Declaration which was recently adopted by the ministerial meeting of the General Agreement on Tariffs and Trade in Tokyo. While these trade negotiations are rightly aimed, as the Declaration states, at "the expansion and ever greater liberalization of world trade through the progressive dismantling of obstacles of trade", I should like to emphasize that our final goal is to raise the standard of living and welfare of the people of the world, particularly the people of the developing countries. It is the living standards in those countries that urgently need to be raised progressively, since most of their people are still living at a very low subsistence level. It is, therefore, imperative that any preferential treatment to be accorded to them be on a non-reciprocal basis.
70.	The same is true with the negotiations on international monetary reform. The new international monetary system, to be negotiated on the basis of the work of the International Monetary Fund's Committee on Reform of the International Monetary System and Related Issues, not .only should make possible an expansion of international
trade and the smooth operation of international payment settlements, but should also facilitate the development process in the developing countries through providing additional liquidity to them. A link between the special drawing rights and development aid should therefore be established. It is regrettable that major decisions on this important matter have to be postponed until next year, since the recent Nairobi meeting of the Committee could not agree on the key issues for reform.
71.	The developing countries have an enormous stake in the outcome of these two negotiations. We earnestly hope, therefore, that the international community can summon the courage and goodwill needed to make these negotiations successful.
72.	The process of reordering the international social and economic relationships, now under way, undoubtedly presents the United Nations, particularly the Economic and Social Council, with the challenge to assume more effectively and efficiently the functions entrusted, to it by the United Nations Charter. To meet this challenge it has been the considered opinion of my delegation that the Council should be revitalized and its role strengthened. Efforts which have been made so far include inter alia the enlargement of membership in the Council in order to increase its representative character. The Council should be made fully responsive to the challenges of our time, and the review and appraisal of the Development Strategy should become one of its major tasks.
73.	The Economic and Social Council, together with the other operational bodies of the United Nations, must be able to play a decisive role in evolving more effective concepts of international development co-operation. The activities of United Nations operational bodies such as the United Nations Development Programme, the United Nations Fund for Population Activities, the United Nations Environment Programme, the United Nations Children's Fund and the World Food Programme should, in our view, also be strengthened and consolidated. A more dynamic growth in their over-all resources will enable these bodies to respond quickly and adequately to the ever increasing demand for their services.
74.	The challenges and problems we face in the coming decades cannot be met by one nation or a particular group of nations, no matter how rich or powerful they may be. The destruction caused by a nuclear war is not going to be limited to the territory of the warring Powers alone. No nation-can be secure as long as another is beset with a sense of insecurity or of injustice. No nation can enjoy the fruits of material abundance or social welfare as long as other nations remain destitute, for the economic fabric of the world is like an indivisible chain that is only as strong as its weakest link. Every nation will suffer when the earth is unable to provide its inhabitants with those basic resources necessary for a life in peace and human dignity for all.
75.	In pledging Indonesia's continued dedication to the ideals and aims of the Charter, therefore, we commit ourselves not only to contributing our share in facing up to mankind's immense task of shaping a new and better world of tomorrow, but simultaneously also to enhancing the viability of the United Nations as the best instrument for global co-operation in quest of that goal.